Citation Nr: 9935172	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-01 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for an unstable 
right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for osteomyelitis, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1968.

This appeal arose from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1999 for additional 
development.  In May 1999, the RO rendered a decision which 
continued to deny entitlement to the benefits sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by mild 
varus deformity of the right tibia; full extension and 100 
degrees of flexion; no swelling or effusion; no evidence of 
arthritic changes; stable ligaments; painless movement; mild 
weakness of the dorsiflexors and the plantar flexors; and no 
evidence of fatigue, weakness or incoordination.

2.  The veteran's left knee disability is manifested by full 
extension and 135 degrees of flexion; no swelling or 
effusion, no evidence of arthritic changes; stable ligaments; 
painless movement; mild retropatellar crepitation; and no 
evidence of fatigue, weakness or incoordination.

3.  The veteran's osteomyelitis is manifested by evidence of 
recent infection with intermittent sinus drainage, but by no 
evidence of involucrum or sequestrum.

4.  The veteran's low back disability is manifested by some 
painless limitation of motion; negative straight leg raises 
to 90 degrees; x-ray findings of small osteophytes; and no 
evidence of fatigue, weakness or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5256, 5257, 5261 
(1999).

2.  The criteria for an increased evaluation for the service-
connected left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5257, 5260, 5261 
(1999).

3.  The criteria for an increased evaluation for the service-
connected osteomyelitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 5000 (1999).

4.  The criteria for an increased evaluation for the service-
connected low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5003, 5292, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



Right knee

The veteran's service medical records indicated that he 
suffered a shrapnel fragment wound to the right anterior 
tibia in July 1967.  He also experienced a severe comminuted 
fracture of the right tibia.  

The veteran was examined by VA in July 1997.  There was a 
huge irregular scar and discoloration of the right leg below 
the knee with some soft tissue defect.  There was some genu 
recurvatum with poor balance while standing on the floor.  He 
walked favoring the right side.  His right tibia appeared to 
be protruding outward toward the lateral aspect just below 
the knee joint.  There was some tenderness over the scar 
tissue and over the protruded tibia.  Range of motion tests 
revealed 5 degrees of extension and 42 degrees of flexion.  
The joint displayed mild to moderate crepitation.  There was 
no evidence of swelling, tenderness, or posterior, anterior 
or lateral instability.  There was some leg length 
discrepancy and he stood with the right knee hyperextended.  
An x-ray stated that, when allowing for projection, there was 
thought to be some mild narrowing of the right knee joint.  
The diagnosis was degenerative joint disease.

The veteran was re-examined by VA in April 1999.  This 
examination noted some shortening of the right leg; he was 
noted to wear a 3/4 inch lift in the right shoe.  Outside of 
his home, he would use a right knee brace and a cane.  He was 
noted to throw his right knee into recurvatum during the 
stance phase of gait.  The objective examination noted a 21 
cm by 6 cm oval-shaped scar on the anterior-medial aspect of 
the knee covered primarily by split thickness skin grafts.  
There was a mild varus deformity in the proximal tibia.  The 
joint displayed full extension and 100 degrees of flexion 
(active and passive range of motion were noted to be the 
same).  The head of the fibula was prominent on the lateral 
side of the knee.  There was no swelling or effusion.  The 
collateral ligaments were stable to varus and valgus stress, 
extension and 30 degrees of flexion.  The anterior Drawer 
sign was positive and the posterior Drawer sign was negative.  
The right ankle dorsiflexed to neutral and plantar flexed to 
30 degrees.  He displayed mild weakness (4/5) of the 
dorsiflexors and plantar flexors of the right ankle (this was 
probably due to scarring of the muscles at the fracture 
site).  An x-ray revealed a healed fracture of the proximal 
third of the tibia with dislocation of the tibia-fibula 
joint.  This joint appeared to have been fused at 5 to 10 
degrees of varus.  There was effusion of the proximal tibia-
fibula joint which was subluxed proximally and laterally.  
There was no narrowing of the articular cartilage, no 
osteophyte formation or loose bodies.  The diagnosis was 
status post healed fracture of the right tibia, dislocation 
and secondary fusion, of the proximal tibia-fibula joint.  
There was no indication of ligamentous instability or 
arthritic changes.  

The examiner went on to comment that fatigue was a vague and 
subjective complaint which could not be measured.  
Coordination was noted to be a function of the central 
nervous system and not the knee joint.  There was no evidence 
of limitation of motion due to weakness, fatigue or 
incoordination.  The condition might be worse during flare-
ups, but this could not be measured.  However, he made no 
complaints of pain during the examination.

According to the applicable criteria, a 30 percent disability 
evaluation is warranted for severe impairment of the knee 
joint, including recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Code 5257 (1999)  A 40 
percent evaluation would require ankylosis of the knee joint 
in flexion between 10 and 20 degrees or extension limited to 
30 degrees.  38 C.F.R. Part 4, Codes 5256 & 5261 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the currently assigned 30 
percent is not warranted.  The objective evidence of record 
does not indicate that the right knee joint is ankylosed in 
flexion between 10 and 20 degrees, nor does it demonstrate 
that extension is limited to 30 degrees.  Rather, the VA 
examination performed in April 1999 showed that extension was 
full, while flexion was to 100 degrees.  This clearly shows 
that the knee joint is not ankylosed.  Moreover, the examiner 
indicated that there was no evidence of limitation of motion 
due to weakness, fatigue or incoordination.  While the knee 
disability might be worse during flare-ups, the examiner 
commented that this was not possible to measure, although it 
was noted that there no complaints on use during the 
examination.  Finally, should the veteran suffer from 
increased disability during flare-ups, he is encouraged to 
seek treatment so that this increase can be documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right knee disability.


Left knee

The service medical records revealed that the veteran 
suffered shrapnel fragment wounds to the left knee in July 
1967.  

A VA examination of the veteran was conducted in July 1997.  
The objective examination revealed the presence of a soft 
tissue deformity of the left thigh, with a scar on the inner 
side.  The knee joint displayed range of motion of 0 to 105 
degrees.  There was mild to moderate crepitation; there was 
no swelling, effusion or tenderness, and no anterior, 
posterior or lateral instability.  An x-ray revealed some 
mild narrowing of the lateral joint compartment.  The 
diagnosis was degenerative joint disease.

The veteran was re-examined by VA in April 1999.  He reported 
that the left knee joint was weak and would occasionally give 
way.  The objective examination noted no swelling or 
effusion.  He displayed full extension and 135 degrees of 
flexion.  The anterior and posterior Drawer signs were 
negative.  There was mild retropatellar crepitation and the 
collateral ligaments were stable to varus and valgus stress, 
extension and 30 degrees of flexion.  An x-ray found no 
evidence of fractures, dislocations, osteophyte formation or 
loose bodies.  The diagnosis was no ligamentous instability 
or arthritic changes.  The examiner then commented that 
fatigue was a vague and subjective complaint that could not 
be measured.  Coordination was noted to be a function of the 
central nervous system and not the knee.  There was no 
evidence of limitation of motion related to fatigue, 
weakness, or incoordination.  While it was stated that the 
left knee condition might be worse during flare-ups, this 
could not be objectively measured; however, it was noted that 
there were no complaints of pain during the examination.  

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for slight impairment of the knee, 
including recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
Part 4, Code 5257 (1999).  A 10 percent evaluation is also 
warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees or extension limited 
to 15 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the left knee 
disability is not warranted.  The objective evidence of 
record does not indicate that the veteran currently suffers 
from a moderate impairment of the left knee.  The examination 
performed in April 1999 indicated that there was no 
subluxation or ligamentous instability.  Nor was there any 
swelling or effusion.  While some crepitation was present, an 
x-ray found no evidence of arthritic changes.  Therefore, 
there is no indication that his current disability is more 
than slight in nature.  The evidence also does not 
demonstrate that flexion is limited to 30 degrees or that 
extension is limited to 15 degrees.  Rather, the recent VA 
examination noted full extension and 135 degrees of flexion.  
Clearly, an increased evaluation pursuant to 38 C.F.R. Part 
4, Codes 5257, 5260 and 5261 has not been demonstrated.  
Moreover, the examination did not indicate that the veteran 
experiences any increased limitation of motion due to 
weakness, fatigue or incoordination.  While there is a 
possibility that his condition might be worse during flare-
ups, these have not been objectively demonstrated; the 
veteran is encouraged to seek treatment during any such 
flare-ups so that his condition during them may be 
documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left knee 
disability.


Osteomyelitis

The service medical records showed that, following the 
initial shrapnel fragment wound injury to the right proximal 
tibia, the veteran developed a secondary infection while 
hospitalized.  He was diagnosed with osteomyelitis.  An 
October 1988 VA examination found a low grade smoldering, 
chronic infection probably due to osteomyelitis of the right 
proximal tibia.

VA re-examined the veteran in April 1999.  While a history of 
an intermittent spot of drainage was noted, there was none at 
the time of the examination.  An x-ray revealed no evidence 
of involucrum or sequestrum.

According to the applicable criteria, a 20 percent evaluation 
for osteomyelitis is warranted when there is a discharging 
sinus or other evidence of active infection in the past five 
years.  A 30 percent evaluation requires definite involucrum 
or sequestrum, with or without discharging sinus.  38 C.F.R. 
Part 4, Code 5000 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected osteomyelitis is not warranted.  The objective 
evidence does not indicate that there is definite involucrum 
or sequestrum.  On the contrary, the VA examination performed 
in April 1999, specifically found no evidence of either.  
While he had a history of a discharging sinus, none was 
existent at the time of the examination.  Therefore, it is 
found that the 20 percent evaluation assigned adequately 
compensates the veteran for his current level of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected osteomyelitis.



Low back strain

The veteran was awarded service connection for low back 
strain following the October 1988 VA examination which showed 
that he had developed this condition as a result of the 
pelvic tilt caused by the residuals of his right leg shrapnel 
fragment wound residuals (including right leg shortening).

A June 5, 1997 VA outpatient treatment record included the 
veteran's complaints of chronic low back pain.  This pain was 
increased with bending and twisting.  He denied weakness or 
numbness.  The assessment was low back pain.

VA examined the veteran in July 1997.  He stated that he 
could not bend over and that he had occasional pain radiating 
into his left hip.  Sometimes it would feel as if his legs 
had fallen asleep.  The objective examination found that he 
favored his right side and that he appeared to have a pelvic 
tilt towards the right.  There was some scoliosis with 
convexity to the left (this was felt to be possibly due to 
the pelvic tilt caused by his leg length discrepancy).  There 
was no paraspinal tenderness; upon deep palpation, he 
reported some discomfort over the sacral and paraspinal 
areas.  Forward flexion was to 60 degrees and extension was 
to 15 degrees.  He appeared to have some discomfort during 
these motions, but he offered no complaints.  Lateral flexion 
was to 30 degrees on the left and to 40 degrees on the right.  
Rotation was to 35 degrees on the left and to 40 degrees on 
the right.  He had trouble walking on his heels and toes, 
particularly on his heels.  He denied sensory symptoms and 
the objective examination was intact.  He was able to get on 
and off the examining table, although his limp seemed more 
pronounced on leaving the room than when he entered.  An x-
ray showed curvature of the lumbosacral spine, which was felt 
to be positional; the vertebral heights and the disc 
interspaces were well maintained.  There were no significant 
degenerative changes, the sacroiliac joints were unremarkable 
and there were no destructive lesions seen.  The diagnosis 
was chronic low back pain.

The veteran was re-examined by VA in April 1999.  He reported 
intermittent flare-ups of low back pain, which would 
typically last one to two weeks.  The objective examination 
noted that he was wearing a 3/4 inch lift in the right shoe 
which leveled his pelvis.  There was no scoliosis with his 
shoes on.  Forward flexion was to 50 degrees; extension was 
to 20 degrees; lateral bending was to 20 degrees bilaterally 
(normal motion was noted to be 60 degrees for forward 
flexion; 25 degrees for extension; and 25 degrees for lateral 
bending).  There were no complaints of pain on movement and 
there was no tenderness over the spinous processes.  Straight 
leg raises were painless to 90 degrees.  A neurological 
evaluation noted that deep tendon reflexes were equal and 
active in the knees. The right ankle jerk was slightly less 
active than the left.  An x-ray showed small osteophytes at 
L3-4 and L4-5; there was no narrowing of the disk spaces.  
The diagnosis was degenerative disk disease, lumbar spine.  
The examiner went on to state that fatigue was a vague and 
subjective complaint that could not be objectively measured.  
Coordination was noted to be a function of the central 
nervous system not the spine.  There was no evidence of 
increased limitation of motion due to weakness, fatigue or 
incoordination.  His condition was possibly worse during 
flare-ups, but this was not possible to measure.  At any 
rate, there were no complaints of pain made during the 
objective examination.

According to the applicable criteria, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (1999).  A 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine; a 20 percent evaluation requires moderate 
limitation of motion.  38 C.F.R. Part 4, Code 5292 (1999).  A 
10 percent evaluation is also warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
evaluation requires muscle spasm on extreme forward bending 
or unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. Part 4, Code 5295 (1999).

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected low back strain is not warranted.  The objective 
evidence of record does not indicate that the veteran's low 
back strain has resulted in moderate limitation of motion.  
The most recent examination shows only slight impairment in 
motion.  Nor does the evidence demonstrate the presence of 
muscle spasms or the unilateral loss of lateral spine motion 
in a standing position.  Clearly, the evidence does not 
demonstrate entitlement to an evaluation in excess of 10 
percent pursuant to 38 C.F.R. Part 4, Codes 5292 or 5295.  
Moreover, there is no indication of increased disability due 
to fatigue, weakness or incoordination.  Finally, while the 
examiner suggested that his condition might be worse during 
flare-ups, there is no objective evidence that this is the 
case.  The veteran is encouraged to seek treatment during 
such episodes so that these flare-ups may be objectively 
documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected low back strain.


ORDER

An increased evaluation for the service-connected right knee 
disability is denied.

An increased evaluation for the service-connected left knee 
disability is denied.

An increased evaluation for the service-connected 
osteomyelitis is denied.

An increased evaluation for the service-connected low back 
strain is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

